Case 3:19-bk-30095          Doc 27     Filed 06/06/19 Entered 06/07/19 09:49:15             Desc Main
                                       Document     Page 1 of 5




                                                                                    Dated: June 6th, 2019
                           UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

  IN RE:                                             CASE NO. 3:19-bk-30095

  TRACY NICOLE ROSE,                                 CHAPTER 7

                            Debtor.                  JUDGE FRANK W. VOLK


                          MEMORANDUM OPINION AND ORDER
                        DISMISSING CASE AND BARRING DEBTOR
                      FROM REFILING FOR A PERIOD OF TWO YEARS

                  Pending is the United States Trustee’s Motion to Dismiss Case for Debtor Tracy

Nicole Rose’s failures (1) to move for a waiver of credit counseling for exigent circumstances, and

(2) to appear for a scheduled meeting with creditors. [Dckt. 15] The Court heard arguments on

May 24, 2019. The matters are ready for adjudication.

                                                    I.

                  Ms. Rose has filed four prior bankruptcy petitions in this Court. The prior cases

are as follows:

 Case No.                             Date Filed                       Date Dismissed
 3:17-bk-30468 (Ch. 7)                October 17, 2017                 January 3, 2018
 3:18-bk-30011 (Ch. 7)                January 12, 2018                 April 10, 2018
 3:18-bk-30266 (Ch. 7)                June 25, 2018                    October 2, 2018
 3:18-bk-30468 (Ch. 7)                November 9, 2018                 February 22, 2019


                  In her first case, Ms. Rose failed to file the required credit counseling certificate.

The case was dismissed on motion by the United States Trustee (“Trustee”) for failure to obtain

pre-petition credit counseling.
Case 3:19-bk-30095       Doc 27     Filed 06/06/19 Entered 06/07/19 09:49:15             Desc Main
                                    Document     Page 2 of 5


               The second, third, and fourth cases were dismissed due to the failure to appear for

scheduled § 341 meetings of creditors.

               Ms. Rose filed the instant case on March 13, 2019. She failed to attend a scheduled

§ 341 meeting of creditors and further failed to file required documents (including credit

counseling certificates or a motion to waive that requirement).

               The Trustee moved to dismiss the present case. The motion is based on Ms. Rose’s

failures to (1) file a motion requesting a waiver of credit counseling for exigent circumstances, (2)

file a complete application for waiver of filing fees, and (3) appear for the scheduled meeting of

creditors. [Dckt. 15].


                                                 II.

A.     Governing Standard

               Title 11 U.S.C. § 109 governs who may be a debtor. Section 109(g)(1) provides as

follows:

       (g) Notwithstanding any other provision of this section, no individual . . . may be a
       debtor under this title who has been a debtor in a case pending under this title at
       any time in the preceding 180 days if--
           (1) the case was dismissed by the court for willful failure of the debtor to
           abide by orders of the court, or to appear before the court in proper
           prosecution of the case . . . .
11 U.S.C. § 109(g)(1).

               This 180-day filing ban is “an extraordinary remedy for perceived abuses of the

[Bankruptcy] Code.” Houck v. Substitute Trustee Servs., 791 F.3d 473 (4th Cir. 2015) (quoting

Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir. 1991) (internal quotation

marks omitted)). “Willful,” although not defined in the Bankruptcy Code, has been interpreted as

meaning “deliberate or intentional.” Denisar v. Payne, No. 5:12cv00090, 2013 U.S. Dist. LEXIS


                                                 2
Case 3:19-bk-30095       Doc 27     Filed 06/06/19 Entered 06/07/19 09:49:15              Desc Main
                                    Document     Page 3 of 5


10047, at *9 (W.D. Va. Jan. 25, 2013) (quoting Walker v. Stanley, 231 B.R. 343, 347-47 (N.D.

Cal. 1999) (citing In re Herrera, 194 B.R. 178, 188 (Bankr. N.D. Ill. 1996))). Missing a single

hearing or § 341 meeting of creditors does not rise to the level of “willful.” Id. However, courts

have interpreted repeated conduct as rising to deliberateness. Id. And, importantly, “the court will

infer from a pattern of dismissals and re-filing in unchanged circumstances willful failure to abide

by orders of the court and an abuse of the bankruptcy process which . . . [the statute] was designed

to prevent.” Id. at *10 (quoting Walker, 231 B.R. at 348 (quoting Hererra, 194 B.R. at 189 (quoting

In re Nelkovski, 46 B.R. 542, 545 (Bankr. N.D. Ill. 1985))).

               For example, in Colonial Auto Ctr. v. Tomlin (In re Tomlin), 105 F.3d 933 (4th Cir.

1997), the debtor failed to attend the initial creditors meeting and did not file schedules. Our court

of appeals described these actions as constituting “an abuse of the protection afforded her by the

bankruptcy system.” Tomlin, 105 F.3d at 941. Furthermore, “[h]er purpose seemed clear; by

continuously filing petitions, the automatic stay prevented foreclosure action on her home.” Id.

Importantly, the court of appeals noted that the Tomlin debtor’s behavior was “the very behavior

for which Congress formulated § 109(g).” Id.


B.     Analysis

                                         1. Bar to Refiling

               Ms. Rose has exhibited behavior satisfying the requirements of § 109(g)(1). The

relevant filings show a flagrant disregard for the bankruptcy process. Essentially, Ms. Rose filed

her cases and then took no action to abide by the Code. This pattern evidences deliberateness and

willfulness. The Court will infer from her actions an abuse of the bankruptcy process. Her

behavior, as in Tomlin, is the very behavior for which Congress enacted § 109(g)(1). Inasmuch as



                                                  3
Case 3:19-bk-30095       Doc 27     Filed 06/06/19 Entered 06/07/19 09:49:15             Desc Main
                                    Document     Page 4 of 5


her behavior satisfies the requirements of § 109(g)(1), § 349(a) also applies, permitting a refiling

bar exceeding 180 days. 1

                                 2. Trustee’s Motion to Dismiss

               Under 11 U.S.C. § 109(h)(1), a debtor is required to receive credit counseling prior

to filing the bankruptcy petition. Here, Ms. Rose failed to file a credit counseling certificate and

failed to seek relief for her failure to file a credit counseling certificate. Proof of completed

counseling was due at the time of filing -- March 13, 2019. Ms. Rose has also failed to file a

complete application to waive the filing fee. As of the May 24, 2019, hearing, she still had not

filed these two requests, despite issuance of a deficiency notice on March 13, 2019.

               Further, a debtor’s attendance at the § 341 meeting of creditors is required under

11 U.S.C. § 343(a). In this case, Ms. Rose failed to attend two separate meetings of the creditors

which occurred on April 19 and May 17, 2019. Notice of the May 17, 2019, meeting was entered

on May 13, 2019. However, notice of the May 17, 2019, meeting was given at the April 19, 2019,

meeting.



       1
         Title 11 U.S.C. § 349 permits the dismissal for periods exceeding that prescribed in §
109(g). Section 349(a) provides as follows:

       (a) Unless the court, for cause, orders otherwise, the dismissal of a case under this
       title does not bar the discharge, in a later case under this title, of debts that were
       dischargeable in the case dismissed; nor does the dismissal of a case under this title
       prejudice the debtor with regard to the filing of a subsequent petition under this
       title, except as provided in section 109(g) of this title [11 USCS § 109(g)].
11 U.S.C. § 349(a).
        Section 349 is not a limit on the bankruptcy court’s authority to impose a bar of longer than
180 days. Tomlin, 105 F.3d at 938. If the criteria under 109(g) are satisfied, then § 349(a)
authorizes dismissal with prejudice, meaning that the debtor may not refile. Id. Section 349(a)
provides no limitation on the period for which refiling is barred, as opposed to the 180-day ban
noted in § 109(g).


                                                 4
Case 3:19-bk-30095       Doc 27    Filed 06/06/19 Entered 06/07/19 09:49:15            Desc Main
                                   Document     Page 5 of 5


               Inasmuch as Ms. Rose has defaulted in multiple material respects regarding her

obligations under the Code,

               IT IS ORDERED that the Trustee’s Motion to Dismiss be, and hereby is,

GRANTED. It is further ORDERED that Ms. Rose be, and is hereby, barred from filing another

bankruptcy case for a period of two years dating from the entry of this written opinion and order.




                                                5
